AMY, J.,
concurring in part and dissenting in part.
1,1 agree with the majority opinion’s proposal to affirm the defendant’s conviction after review of the defendant’s assignments of error.
However, I respectfully dissent from the decision to vacate the defendant’s sentence and remand for re-sentencing under error patent review. Rather, I do not find that the purported sentencing error cited by the majority is “discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.” La.Code Crim.P. art. 920(2). See State v. Oliveaux, 312 So.2d 337 (La.1975) (wherein the supreme court listed a number of examples of the types of pleadings/proceedings reviewable under Article 920(2)). Here, neither the State nor the defendant raised a sentencing error by assignment of error and the alleged error identified by the majority opinion is discoverable after an inquiry into the transcript, the evidence, and the trial court’s evaluation of the facts developed. Such an inquiry, in my opinion, is beyond the type of review anticipated by Article 920(2).
For this reason, I do not join in the majority opinion to the extent it vacates the defendant’s sentence.